DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on May 6, 2021 and August 18, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,952,106. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-30 of USPN 10,952,106 are obvious variants of claims 1-28 of the current application. Claims 1-28 of the current application broaden the scope of claims 1-30 of USPN 10,952,106. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 14, 22, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wifvesson et al. (US 2019/0394651).
Regarding claims 1 and 14, Wifvesson discloses or suggests a security protection method and an apparatus comprising:
at least one processor (see at least paragraphs 87-90, processor ); and
 a memory coupled to the at least one processor and having program instructions stored thereon (see at least paragraphs 87-90, memory) which, when executed by the at least one processor, cause the apparatus to:
receive, from a source access network device, a first security policy of a session, where the first security policy indicates whether to activate a user plane security protection for the session (see at least paragraphs 339-341, at handover from a source gNB to a target gNB, the source gNB shall include the UE 5GS security capabilities, an indication if the UP integrity shall be turned on, and ciphering and integrity algorithms used in the source cell in a handover request message);
use the first security policy on the session (see at least paragraphs 339-341, the target gNB shall select the algorithm with highest priority according to a prioritized locally configured list of algorithms); and
send the first security policy of the session to a core network node (see at least paragraphs 339-341, in a path-switch message, the target gNB shall send the UE 5GS security capabilities and the indication if the UP integrity shall be turned on received from the source gNB to the AMF);
regarding claims 9 and 22, the receiving the first security policy of the session comprises receiving a handover request message from the source access network device, where the handover request message comprises the first security policy and information of the session (see at least paragraphs 339-341, at handover from a source gNB to a target gNB, the source gNB shall include the UE 5GS security capabilities, an indication if the UP integrity shall be turned on, and ciphering and integrity algorithms used in the source cell in a handover request message); and
regarding claim 23, the core network node is an access and mobility management function node or a session management function node (see at least paragraphs 339-341, AMF).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wifvesson et al. (US 2019/0394651) in view of Arnott et al. (USPN 8,949,927).
Regarding claims 2 and 15, Wifvesson discloses all of the subject matter of the claimed invention except receiving, by the target access network device, a second security policy of the session from the core network node and updating, by the target access network device, the first security policy with the second security policy.
Arnott, from the same or similar fields of endeavor, discloses or suggests receiving, by the target access network device, a second security policy of the session from the core network node and updating, by the target access network device, the first security policy with the second security policy (see at least Fig. 8 and column 7 lines 6-51, the MME sends a message advising the target eNB of the selected security algorithm and the target eNB acknowledges the selected security algorithm).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Arnott in to the invention of Wifvesson in order to implement an appropriate security policy during a handover.

Regarding claims 3 and 16, Wifvesson discloses or suggests that using the first security policy on the session comprises activating, by the target access network device, a first user plane security protection for the session based on the first security policy indicates to activate the user plane security protection (see at least paragraphs 43-61 and 339-341, enabling the IPUP mode);
regarding claims 5 and 18, using the first security policy on the session comprises forgoing activating a first user plane security protection for the session based on the first security policy indicates not to activate the user plane security protection (see at least paragraphs 43-61 and 339-341, omitting to send an indication that the target radio access node will enable the IPUP mode); and
regarding claims 7 and 20, activating the first user plane security protection comprises determining, by the target access network device, a first user plane protection algorithm for the session and generating, by the target access network device, a first user plane protection key according to the first user plane protection algorithm (see at least paragraph 41, if the indicated IPUP mode involves use of Integrity Protection for User Plane Data, deriving and using a key for Integrity Protection of User Plane data).

Allowable Subject Matter
Claims 10-13 and 24-28 are currently rejected but would be allowable if the double patenting rejection is overcome and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 4, 6, 8, 17, 19, and 21 are currently rejected but would be allowable if the double patenting rejection is overcome and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakarmi et al. (US 2019/0014509) discloses an indication of whether a key that is used for encrypting communications on a first radio link is to be reused on a second radio link (see at least paragraphs 64-92).
Norrman et al. (US 2020/0120499) discloses refreshing a security context for a mobile device (see at least paragraphs 58-66).	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        06/29/2022